DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues Asakawa is silent with regard to not forming an image on the insertion sheet. This argument is not persuasive. Asakawa teaches “an interleaf inserting apparatus which insert interleaves, such as thick paper or colored paper (including a front cover sheet and a back cover sheet” into sheets on which an image is formed by an image forming apparatus.” (¶0005). Firstly, in the event the front cover or back cover sheet is blank, then no image would be formed. The device taught by Asakawa is inherently capable of performing in this way. The machine does not require an image be formed on the interleaf sheet. Secondly Asakawa makes a distinction between image forming sheets and interleaf sheets, “Here, it is assumed that it is instructed to discharge four sheets to form an image (image forming sheets) are discharged after a front cover sheet (interleaf) is discharged in the job 1,” (¶0009), thereby suggesting the interleaf sheet bypass the image forming section. Finally as shown in FIG. 1 the image forming section 25 is upstream from the merging point X where the interleaves are supplied to the image-forming-sheet conveyance path (¶0050), thus the apparatus taught by Asakawa is incapable of forming an image on the insertion sheet.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakawa US 2017/0023901 A1 (Asakawa).
Regarding claim 1, Asakawa teaches an image forming system comprising: 
a plurality of sheet feeding trays (T11-T15) capable of loading a plurality of sheets (¶0055); 
an image formation unit (25) configured to form an image on a sheet fed from the plurality of sheet feeding trays (¶0050); 
a plurality of inserter trays (T41, T42) provided downstream of the image forming unit in a sheet conveyance direction and capable of loading a plurality of sheets (¶0050); and 

a control unit configured to control, according to an accepted job, the image formation unit and the insertion unit to form images on a first recording sheet and a second recording sheet and insert an insertion sheet on which an image is not formed between the first recording sheet and second recording sheet such that
(a) the job designates that the insertion sheet is fed form one of the plurality of inserter trays and if the one of the plurality of inserter trays runs out of sheets, a sheet of which type of size are same as those of the sheets running out on the one of the plurality of inserter trays from another one of the plurality of inserter trays, as the insertion sheet, and the job continues (s22),
(b) the job designates that the insertion sheet is fed from one of the plurality of sheet feeding trays feeds and if the one of the plurality of sheet feeding trays runs out of sheets, a sheet of which type and size are same as those of the sheets running out on the one of the plurality of sheet feeding trays is not fed from another one of the plurality of sheet feeding trays, and the job temporarily stops (s26).
Regarding claim 2, Asakawa teaches the image forming system according to claim 1, further comprising: 
a setting unit configured to set an automatic switching mode of the plurality of inserter trays to enabled or disabled (41), 

is configured to, in a case where the automatic switching mode is set to disabled, and the one of the plurality of inserter trays runs out of sheets, control the insertion unit such that a sheet of which type and size are same as those of the sheets running out on the one of the plurality of inserter trays is not fed from the another one of the plurality of inserter trays, and stop temporarily stop the job (¶0091-¶0096).
Regarding claim 4, Asakawa teaches the image forming system according to claim 1, further comprising: 
a determination unit (22) configured to, if the job designates that one of the plurality of inserter trays feeds the insertion sheet and if the one of the plurality of inserter trays runs out of sheets, determine whether the one of the plurality of inserter trays is loaded with same type and size of sheets as sheets that are loaded in another one of the plurality of inserter trays (¶0070-¶0073).
Regarding claim 5, Asakawa teaches the image forming system according to claim 4, further comprising: 
an allocation unit (30) configured to allocate the plurality of inserter trays to a same group, 

Regarding claim 6, Asakawa teaches the image forming system according to claim 4, wherein if the determination unit determine that the plurality of inserter trays are not allocated to a same group, when sheets that are loaded in one of the plurality of the plurality of inserter trays run out during execution of the job in which a sheet feeding source of the insertion sheet is set to the one of the plurality of inserter trays, the control unit temporarily stops the job without switching from one of the plurality of inserter trays to the another one of the plurality of inserter trays (¶0070-¶0077).  
Regarding claim 9, Asakawa teaches the image forming system according to claim 1, wherein the plurality of sheet feeding trays, are provided in an image forming apparatus, and
the plurality of inserter trays are provided in the inserter unit (40).  
Regarding claim 11, Asakawa teaches the image forming system according to claim 4, further comprising: 
a designation unit (23) configured to designate, for every tray, a size of sheets to be loaded and a type indicating that the sheets are one of recording sheets or insertion sheets (¶0057).
Regarding claim 12, Asakawa teaches the image forming system according to claim 1, wherein the insertion sheet is one of a front cover sheet, a back cover sheet, an interleaf sheet, and a chapter sheet (¶0120).  
claim 13, Asakawa teaches an image forming system including an image forming apparatus, a controller and an inserter, the image forming apparatus comprising: 
a plurality of sheet feeding trays (T11-T14) configured to load recording sheets; 
an image forming unit (25) configured to form an image on recording sheets fed from the plurality of sheet feeding trays, and to not form an image on insertion sheets; 
the controller including a control unit, and the inserter comprising: 
a plurality of inserter trays (T41-T42) provided downstream from the image forming unit in a conveyance direction of the recording sheets and the insertion sheets; and 
an insertion unit configured to insert an insertion sheet, in accordance with a job, between a plurality of recording sheets conveyed from the image forming unit, 
wherein the control unit is configured to, control the image formation unit to form images on a first recording sheet and a second recording sheet and control the insertion unit to insert an insertion sheet on which an image is not formed between the first recording sheet and second recording sheet according to an accepted job such that, if the job designates that the insertion sheet is fed from one of the plurality of inserter trays and if the one of the plurality of inserter trays runs out of sheets, a sheet of which type and size are same as those of the sheets running out on the one of the plurality of inserter trays is fed from another one of the plurality of inserter trays, as the insertion sheet, and the job continues (¶0070-¶0073), and
 if the job designates that the insertion sheet is fed from one of the plurality of sheet feeding trays and if the one of the plurality of sheet feeding trays runs out of sheets, a sheet of which type and size are same as those of the sheets running out on the one of the plurality of 
Regarding claim 16, Asakawa teaches the image forming system according to claim 1, wherein the control unit is further configured to, if one of the plurality of sheet feeding trays feeds (T11-T14) the first recording sheet and the second recording sheet and if the one of the plurality of sheet feeding trays runs out of sheets, controls the another one of the plurality of sheet feeding trays to feed a sheet of which type and size are same as those of the sheets running out on the one of the plurality of sheet feeding trays and continues the job (¶0042-¶0044).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/JESSICA L ELEY/
Examiner, Art Unit 2852